Citation Nr: 0725948	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from December 1965 until 
December 1967.

During the pendency of this appeal, the veteran submitted a 
copy of his Social Security award.  These records have not 
been associated with the claim's file.  In October 2006, the 
veteran submitted an Authorization and Consent to Release 
Information form for his psychiatrist, Dr. Mardjan Foroutan.  
These records were not requested.  Therefore, the case must 
be remanded.

Additionally, the record reveals that the veteran has not 
received the notice required under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2006).  
Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  The notice requirement is applicable to all aspects of 
the claim, to include potential disability ratings.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been provided notice of what evidence is 
necessary to substantiate his claim.  Thus, this case must be 
remanded to afford the veteran adequate notice regarding the 
evidentiary requirements.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The veteran should be notified of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
TDIU.  He should also be notified of 
information and evidence that VA will seek 
to provide and information and evidence 
that he is expected to provide.  The 
veteran should be asked to provide any 
evidence in his possession that pertains 
to the claim.

2.  Obtain the veteran's SSA records and 
associate them with the claim's folder.

3.  The RO should obtain the veteran's 
private records from Dr. Mardjan Foroutan 
and associate them with the claim's 
folder.

4.  Following completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a supplemental 
statement of the case and allow the 
veteran an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


